El Juez Asociado Sr^Aldrey,
emitió la opinión del tribunal.
Los hermanos Puente Amsterdam presentaron en la Corte de Distrito de Ponce, una solicitud para que como hijos natu-*890rales reconocidos de Don Lázaro Puente y Compostizo, se les 'declarase sus únicos-herederos abintestado.
En ese procedimiento presentaron reclamaciones opues-tas los hermanos Puente Compostizo y Puente Solana, para que como hermanos y sobrinos del difunto se les declarase a ellos los- únicos herederos; y también Antonia Rodríguez solicitando ser ella sola declarada heredera, como hija natural de dicho señor. . ,
En definitiva se dictó una sentencia por la corte de dis-trito, declarando a los Puente Amsterdam únicos herederos de Don Lázaro Puente, cómo hijos naturales suyos declara-dos así por sentencia dictada, y que no era firme, en pleito sobre reconocimiento de hijos naturales; desestimó las pre-tensiones de los Puente Compostizo y Puente Solana; y tam-bién la de Antonia Rodríguez.
Apelada la sentencia que estos pronunciamientos conte-nía, este .Tribunal Supremo dictó la suya en la que- revocó la declaración de herederos hecha a favor de los Puente Amsterdam; la revocó también en el particular que desestimó las pretensiones de los Puente Compostizo y Puente Solana, ordenando además, que por la corte inferior se continuaran los procedimientos; y la confirmó en cuanto a la declaración que hizo para Da. Antonia Rodríguez.
Desestimado el recurso de apelación que contra esta sen-tencia se había interpuesto para ante el Tribunal Supremo de los Estados Unidos, fué comunicada a la Corte de Dis-trito de Ponce, donde entonces presentaron los Puente Com-postizo y Puente Solana una moción en el mismo procedi-miento, para que en virtud de la sentencia de esta Corte Su-prema se hiciese la declaratoria de herederos a su favor; y por su parte los Puente Amsterdam presentaron dos mocio--nes, una para que se les permitiera enmendar su petición original sobre declaratoria de herederos, y otra oponiéndose a lo que los Puente Amsterdam interesaban en la moción a que hemos hecho referencia.
Después de estas dos mociones, los Puente Compostizo y *891Puente Solana presentaron- otra, como la primera de ellos, no notificada a los Puente Amsterdam, para que las mociones de éstos fueran eliminadas del récord.
' Esta última moción fué resulta por la corte mandando eli-minar esas dos mociones; y como al resolver la corte no oyo a los Puente Amsterdam, éstos presentaron en esta Corte Suprema, a un juez de la misma, una petición d&'mandamus, para que se obligase al Juez de la Corte -de Distrito de Ponce a oirlos, antes de resolver si procedía o nó decretar la elimi-nación. • ' '
Librado el auto condicional para- que el juez compareciera ante la Corte Suprema a mostrar causa por lá que no se debiera expedir el auto perentorio, no' compareció, pero los Puente Compostizo y Puente Solana lo hicieron con permiso del tribunal, en vista de una petición suya en ese sentido y fundada en que tenían interés en el asunto, por afectarles grandemente la resolución que se dictase como consécuencia del mandamus interesado.
La intervención de esas personas fué propiamente admi-tida porque la regla general en la Jurisprudencia Americana para estos casos, es permitir la intervención de personas a quienes pueda afectar la resolución que dicte. (26 Cyc., 418.)
Además, esta Corte Suprema en casos análogos- como son los autos' de certiorari fia permitido esa intervención siempre que se la ha demostrado estar interesado en el asunto.
Por consiguiente, consideraremos la contestación de los interventores, la que acepta los hechos de la solicitud, pero sostiene que el auto de mandamus no es el remedio proce-dente en este caso: que la mociones de los peticionarios fue-ron propiamente eliminadas, porque después de la sentencia dictada por este Tribunal Supremo, dejaron de ser partes en el asunto, y que de accederse a lo pedido quedaría sin efecto la sentencia, que en el mismo día se dictó a favor de los inter-ventores, declarándolos únicos herederos de Don Lázaro Puente y Compostizo, lo que sólo podía obtenerse mediante una apelación.
*892Como puede .verse por lo expuesto, ios Puente Amsterdam, peticionarios, del.mandamus, iniciaron el procedimiento de declaratoria de herederos y fueron parte ante la corte de distrito, hasta que ésta los rechazó al acceder a la moción de que se eliminasen las peticiones que en • ese procedimiento hicieron después de la sentencia.
El hecho de que la corte eliminé las mociones de los peti-cionarios sin siquiera oirlos, tiene indudablemente el alcance de no reconócerlos ahora como parte,' como en efecto así lo dice la corte inferior conm fundamento de su resolución, por lo que ésta tiene el carácter de una providencia especial dic-tada después de sentencia final, y que niega a los peticiona-rios el derecho de continuar como parte en ese procedimiento, cuando antes se lo había reconocido, y por consiguiente, es de aquellas resoluciones contra las que' se’ puede interponer apelación. ’ ’ ■
La apelación es un remedio adecuado y eficaz, porque por .ella puede tratarse y resolverse si los Puente Amsterdam continúan o nó siendo partes en'el procedimiento y si deben oirse o nó sus mociones; y cuando'la ley concede un recurso ordinario como es la apelación, es improcedente acudir a remedios extraordinarios, como son los' autos de mandamus y de certiorari. (Véanse los cásos de Palmer v. Guerra, y Körber v. Quiñones, resueltos por esta Corte Suprema en 18 de diciembíé de 1905 y 27 de junio de 1903, y 26 Cyc. notas en las páginas 168, 173, 175 y Í77'.
Los peticionarios alegan que no pretenden intervenir con la discreción judicial y que el objeto que persiguen es que el juez cumpla con su deber de oirlos antes de decidir la mo-ción de eliminación.
Si se accediera a la solicitud de mandamus interesada, produciría el resultado de dejar sin .efecto la orden de la corte inferior accediendo a la moción de los Puente Compos-tizo y Puente Solana, para que se eliminen las mociones de los peticionarios, valiéndose para ello de un recurso extra-*893ordinario, cuando tienen nno adecuado y eficaz en el curso ordinario de la ley.
Por los motivos expuestos la solicitud de mandamus debe negarse.

Denegada la solicitud.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados ManLeary, Wolf y del Toro.